Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered August 18, 1987, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The sentencing court did not improvidently exercise its discretion in denying the defendant’s application to withdraw his plea (CPL 220.60 [3]; People v Frederick, 45 NY2d 520, 524-525). The defendant was fully informed of the rights he was waiving by pleading guilty and admitted the acts constituting the crime without making any claim of innocence. His subsequent generalized assertions of innocence are unsupported by the record and do not entitle him to withdraw his plea (see, People v Dixon, 29 NY2d 55, 57; People v Tuttle, 141 AD2d *384584, 585; People v Melendez, 135 AD2d 660). Nor did the court err in not holding an evidentiary hearing or conducting further inquiry on the defendant’s application to withdraw his plea. The defendant was afforded an ample opportunity to present evidence of his allegations and failed to do so (see, People v Frederick, supra; People v Tinsley, 35 NY2d 926, 927; People v Stubbs, 110 AD2d 725, 727). Thompson, J. P., Eiber, Kunzeman, Spatt and Balletta, JJ., concur.